UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-7900


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

AHMED OMAR ABU ALI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:05-cr-00053-GBL-1; 1:12-cv-00474-GBL)


Submitted:   October 2, 2014                 Decided:   October 7, 2014


Before TRAXLER, Chief Judge, and WILKINSON and MOTZ, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Robert Joseph Boyle, ROBERT J. BOYLE, ATTORNEY AT LAW, New York,
New York, for Appellant.       Stephen Michael Campbell, Daniel
Joseph   Grooms,   III,   Assistant   United  States  Attorneys,
Alexandria, Virginia; Vikram Jagadish, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ahmed        Omar   Abu   Ali       seeks   to    appeal       the    district

court’s    order     denying      relief    on    his   28    U.S.C.     § 2255        (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of     appealability.            28        U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial       showing         of    the   denial        of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable       jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,        537    U.S.    322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Abu Ali has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral    argument       because     the    facts       and   legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3